—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying claimants’ motion to file a late notice of claim. Claimants failed to establish that respondent had “notice or knowledge of the specific claim and not general knowledge that a wrong has been committed” (Matter of Sica v Board of Educ., 226 AD2d 542, 543; see, Matter of Morrison v New York City Health & Hosps. Corp., 244 AD2d 487, 488). Moreover, claimants failed to demonstrate a reasonable excuse for their failure to file a timely notice of claim (see, Winter v City of Geneva, 203 AD2d 939). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Notice of Claim.) Present— Green, J. P., Lawton, Pigott, Jr., Scudder and Callahan, JJ.